Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Travis Hedrick appeals the district court’s order granting summary judgment to Arch Specialty Insurance Company in this insurance case. We have reviewed the parties’ briefs and the record on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Arch Specialty Ins. Co. v. Hedrick, No. 1:13-cv-00621-TDS-JLW, 2014 WL 6627039 (M.D.N.C. Nov. 21, 2014); see also Britt v. Hayes, 142 N.C.App. 190, 541 S.E.2d 761, 762 (2001) (holding that claims of battery and negligence are compatible). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.